Citation Nr: 1626833	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date prior to June 13, 2010, for the assignment of a 10 percent evaluation for a scar, left side of forehead, to include whether clear and unmistakable error (CUE) occurred in the March 1989 rating decision.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to post-traumatic stress disorder (PTSD).

4. Entitlement to service connection for a scar, left forearm, claimed as stab wound on left forearm.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and a June 2014 rating decision of the VA RO in Baltimore, Maryland. The September 2011 rating decision evaluated the Veteran's scar, left side of the forehead, at 10 percent, effective June 13, 2011. The June 2014 rating decision denied service connection for a back disability, erectile dysfunction, to include as secondary to PTSD, and a scar, left forearm, claimed as stab wound on left forearm. Jurisdiction transferred to the RO in Philadelphia, Pennsylvania.

In a March 2013 rating decision of the RO in Philadelphia, Pennsylvania, clear and unmistakable error was found and a retroactive increased evaluation to 10 percent disabling was established from June 13, 2010. 

The Veteran testified before the undersigned Veterans Law Judge in Washington, DC, at a May 2016 Board Central Office hearing. The hearing transcript has been associated with the record.

As will be discussed further below, the Board construes the Veteran's testimony at the May 2016 hearing as a claim that CUE occurred when the Philadelphia, Pennsylvania, RO granted service connection for the Veteran's scar, left side of forehead, with an evaluation of 0 percent disabling in the March 1989 rating decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I. Entitlement to an Effective Date Prior to June 13, 2010, for the Assignment of a 10 Percent Evaluation for a Scar, Left Side of Forehead, to include Whether CUE Occurred in the March 1989 Rating Decision.

The Veteran was granted service connection for his scar, left side of forehead, in a March 1989 rating decision, with an evaluation of 0 percent disabling. At the May 2016 Board hearing, the Veteran testified that he believes an error was made in the March 1989 rating decision when the RO granted service connection for his scar, left side of forehead, with an evaluation of 0 percent disabling. Although the Veteran contends that he filed a Notice of Disagreement (NOD) in 1989 in response to the rating decision, the record does not contain any indication of an NOD, nor does the Veteran have any such documentation. Moreover, the record reflects that the Veteran received notification of the RO's March 1989 rating decision. The Board construes the Veteran's testimony as a claim for CUE.

VA did not hear from the Veteran regarding his claim for scar, left side of forehead, until June 2011, when the Veteran filed a claim for an increased rating of his disability. As explained in the Introduction, in a September 2011 rating decision the RO granted the Veteran's claim and increased the Veteran's evaluation to 10 percent disabling, effective June 2011. However, in a March 2013 rating decision, the RO found that there was clear and unmistakable error in the September 2011 rating decision, and a retroactive increased evaluation to 10 percent disabling was established from June 13, 2010. The Veteran now claims entitlement to a date prior to June 13, 2010, for the assignment of a 10 percent evaluation for a scar, left side of forehead.

The issue currently on appeal before the Board is entitlement to an earlier effective date for the assignment of a 10 percent evaluation for a scar, left side of forehead. The Board notes that the issue of CUE has been raised by the Veteran, but has not been adjudicated by the AOJ, and therefore, the Board does not have jurisdiction over the issue. 38 C.F.R. § 19.9(b) (2015). However, the Board finds the issues of entitlement to an earlier effective date and CUE to be inextricably intertwined, as they both affect the effective date of the rating assignment. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Therefore, because the issue of entitlement to an earlier effective date and the CUE are inextricably intertwined issues, and the issue of CUE has not been adjudicated by the AOJ, the Board must remand this matter to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

II. Entitlement to Service Connection for a Back Disability, for Erectile Dysfunction, and for a Scar, Left Forearm.

In a July 2014 Notice of Disagreement, the Veteran expressed disagreement with the June 2014 rating decision that denied service connection for a back disability, for erectile dysfunction, to include as secondary to PTSD, and for a scar, left forearm. 

However, the AOJ has not issued a statement of the case (SOC) in these matters. In such circumstances the Board is required to remand the matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Complete the appropriate development, and adjudication of the issue of entitlement to an effective date prior to June 13, 2010, for the assignment of a 10 percent evaluation for a scar, left side of forehead, to include whether clear and unmistakable error (CUE) occurred in the March 1989 rating decision. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

2. Issue an SOC pertaining entitlement to service connection for a back disability, for erectile dysfunction, to include as secondary to PTSD, and for a scar, left forearm, claimed as stab wound on left forearm. In connection therewith, provide the Veteran with appropriate notice of his appellate rights. The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the SOC. See 38 C.F.R. § 20.202 (2015).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






